DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, see the Arguments, filed 21 Oct 2021, with respect to the rejection of Claim 1 have been fully considered and are persuasive.  The Non-Final Rejection of 21 Sept 2021 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US RE 23,487) in view of Holley (US 4,838,527).
Regarding Claim 1, McCabe discloses a pressure relief valve assembly (Figure 2; Col 1, lines 25-31). The assembly comprising: 
a body (see Annotated Figure A) with at least one flow passage in the body providing at least part of an opening to the exterior of the body (see Annotated Figure A; from 25 to 32); 

an actuator pin (19) slidably carried by the body and movable relative to the body to an advanced position opening the normally closed check valve (from Col 3, lines 43-45) and to a retracted position permitting the check valve to close (Col 3, lines 47-50); and 
a knob (20) connected to the actuator pin (Figure 2) and rotatable in one of a clockwise or counterclockwise direction to advance the actuator pin relative to the body to open the check valve and rotatable in the other of the clockwise or counterclockwise direction to retract the actuator pin relative to the body to permit the check valve to close (Figure 2),
but fails to expressly disclose the knob having threads engaged with complementary threads carried by the body.
Holley teaches a control valve (Figure 11) with a body (see Annotated Figure B) and a knob (see Annotated Figure B) where the knob has threads engaged with complementary threads carried by the body (see Annotated Figure B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCabe to incorporate the teachings of Holley to provide for the knob having threads engaged with complementary threads carried by the body.  Doing so would be combining prior art elements according to known methods (providing a threaded connection from the knob to the body in addition to the connection between the knob and the actuator pin) to yield predictable results (to secure the knob to the body, thereby allowing for knob to be more secure and lessening the chance of unintentional actuation by increasing the contact area between the knob and 

    PNG
    media_image1.png
    745
    594
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    352
    347
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 2, McCabe discloses wherein the body comprises a main body (see Annotated Figure A) and a guide body (see Annotated Figure A) carried by the main body (see Annotated Figure A), the at least one passage includes an axial bore through the main body in which the check valve is received (16 in Figure 2) and the guide body includes a through bore (within 15a) in which the actuator pin is received at least in part for generally axial advancement or retraction relative to the check -7-U.S.S.N. 17/043,903October 21, 2021valve (up and down as seen in Figure 2), and at least one counterbore (through 17a) in the guide body larger in diameter than portion actuator pin received therein to form at least part of the at least one passage through which compressed gas (the recitation of the actual fluid handled has been given no patentable weight in the apparatus claims, MPEP 2115) may flow when the check valve is at least partially open and at least one outlet passage in the guide body communicating with the at least one counterbore and an exterior portion of the guide body (via 32).
Regarding Claim 3, McCabe discloses where the guide body is threadably connected to the main body (Figure 2; see Annotated Figure A).
Regarding Claim 7, McCabe discloses where the actuator pin (19) is guided by the bore of the guide body for generally axially movement by rotation of the knob (Figure 2).
Regarding Claim 16, McCabe discloses a relief valve assembly (Figure 2; Col 1, lines 25-31). The assembly comprising: 
a main body (see Annotated Figure A) with a first bore (at the bottom as seen in the orientation of Figure 2) and a coaxial first counterbore collectively extending axially through the main body (from the top of the main body as seen in Figure 2); 
a guide body (see Annotated Figure A) with a second bore (though 17a) and a coaxial second counterbore (at the middle of the guide body as seen in the orientation of Figure 2) collectively axially extending through the guide body and substantially coaxially with the first bore and counterbore of the main body (Figure 2), and the guide body carried by the main body (Figure 2); 
a normally closed check valve (16) in the first bore of the main body which when closed prohibits flow of compressed gas through the main body into the counterbore of the guide body and when open permits flow of compressed gas (the recitation of the actual fluid handled has been given no patentable weight in the apparatus claims, MPEP 2115) through the first bore of the main body and into the second counterbore of the guide body (Figure 2); 
at least one outlet passage (to 32) in the guide body communicating the counterbore of the guide body with the exterior of the guide body (Figure 2); 
an actuator pin (19) received at least in part in the second bore and counterbore of the guide body with a clearance between the actuator pin and the second counterbore of the guide body to permit the flow of compressed gas between the actuator pin and the second counterbore and through the at least one outlet passage when the check valve is at least partially open (Figure 2); and 
a knob (20) connected to the actuator pin and configured so that rotation of the knob in one of a clockwise or counterclockwise direction advances the actuator pin to at least partially open the 
but fails to expressly disclose the knob having threads engaged with complementary threads carried by the body.
Holley teaches a control valve (Figure 11) with a body (see Annotated Figure A) and a knob (see Annotated Figure B) where the knob has threads engaged with complementary threads carried by the body (see Annotated Figure B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCabe to incorporate the teachings of Holley to provide for the knob having threads engaged with complementary threads carried by the body.  Doing so would be combining prior art elements according to known methods (providing a threaded connection from the knob to the body in addition to the connection between the knob and the actuator pin) to yield predictable results (to secure the knob to the body, thereby allowing for knob to be more secure and lessening the chance of unintentional actuation by increasing the contact area between the knob and the valve be securing the knob to both the valve body and the actuator, thereby preventing shear at the actuator pin in the case of unintentional contact).
Claims 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US RE 23,487) in view of Holley (US 4,838,527) in further view of Karlsson et al (US 2,868,224).
Regarding Claim 8-9 and 20, McCabe discloses all essential elements of the current invention including where the normally closed check valve (16) comprises a valve body (16), but fails to disclose a bore through the valve body, a valve seat carried by the valve body and encircling the bore through the valve body, a valve stem received at least in part in the bore with a clearance between them, and a valve head connected to the valve stem and configured for engagement with the valve seat when the check valve is closed, and the valve stem is configured to be generally axially moveable relative to the valve 
Karlsson et al teach where the normally closed check valve (4) comprises a valve body (see Annotated Figure C), a bore through the valve body (see Annotated Figure C through which the valve stem extends), a valve seat (3) carried by the valve body and encircling the bore through the valve body (see Annotated Figure C), a valve stem received at least in part in the bore with a clearance between them (see Annotated Figure C), and a valve head (4) connected to the valve stem and configured for engagement with the valve seat when the check valve is closed (Figure 1), and the valve stem is configured to be generally axially moveable relative to the valve seat to move the valve head between closed (Figure 1) and an at least partially opened position of the check valve to permit compressed gas to flow between the valve head and the valve seat and through the clearance between the valve stem and the bore through the valve body (Figures 2 or 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCabe, as modified by Holley, to incorporate the teachings of Karlsson et al to provide for a bore through the valve body, a valve seat carried by the valve body and encircling the bore through the valve body, a valve stem received at least in part in the bore with a clearance between them, and a valve head connected to the valve stem and configured for engagement with the valve seat when the check valve is closed, and the valve stem is configured to be generally axially moveable relative to the valve seat to move the valve head between closed and an at least partially opened position of the check valve to permit compressed gas to flow between the valve head and the valve seat and through the clearance between the valve stem and the bore through the valve body.  Doing so would be simple substitution of one known element for another (the check valve of 

    PNG
    media_image3.png
    484
    624
    media_image3.png
    Greyscale

Annotated Figure C
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over McCabe (US RE 23,487) in view of Holley (US 4,838,527).
Regarding Claim 17, McCabe discloses all essential element of the current invention as discussed above except for wherein the guide body also comprises a threaded portion extending into the first counterbore of the main body and engaging complementary threads in the first counterbore to connect the guide body with the main body.  However, McCabe does disclose wherein the main body 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the guide body extends within the main body instead of the main body extending within the guide body, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Allowable Subject Matter
Claims 4-6, 10-14, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753